 


109 HR 1316 RH: 527 Fairness Act of 2005
U.S. House of Representatives
2005-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 87 
109th CONGRESS 1st Session 
H. R. 1316 
[Report No. 109–146] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2005 
Mr. Pence (for himself and Mr. Wynn) introduced the following bill; which was referred to the Committee on House Administration 
 
 
June 22, 2005 
Additional sponsors: Mr. Paul, Mr. Doolittle, Mr. Sessions, Mr. Cole of Oklahoma, Mr. Miller of Florida, Mr. Flake, Mr. Tancredo, Mr. Garrett of New Jersey, Mr. Sam Johnson of Texas, Mr. Herger, Mr. Manzullo, Mr. Akin, Mr. McHenry, Mr. Cannon, Mr. King of Iowa, Mrs. Cubin, Mr. Culberson, Mr. Radanovich, Mr. Feeney, Mr. Hensarling, Mr. Pombo, Mr. Ryun of Kansas, Mr. Price of Georgia, Mr. Westmoreland, Mr. Kline, Mr. Daniel E. Lungren of California, Mr. Lewis of Kentucky, Mr. Weldon of Florida, Ms. Ros-Lehtinen, Mr. Poe, Mr. Wicker, Mr. Franks of Arizona, Mr. Marchant, Mr. Gohmert, Mr. Carter, Mr. Burton of Indiana, and Mr. Wilson of South Carolina 
 
 
June 22, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on March 15, 2005 
 
A BILL 
To amend the Federal Election Campaign Act of 1971 to repeal the limit on the aggregate amount of campaign contributions that may be made by individuals during an election cycle, to repeal the limit on the amount of expenditures political parties may make on behalf of their candidates in general elections for Federal office, to allow State and local parties to make certain expenditures using nonfederal funds, to restore certain rights to exempt organizations under the Internal Revenue Code of 1986, and for other purposes. 
 
 
 
 
1.Short TitleThis Act may be cited as the 527 Fairness Act of 2005. 
2.Repeal of Aggregate Limit on Contributions by Individuals 
(a)Repeal of LimitSection 315(a) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441a(a)) is amended by striking paragraph (3). 
(b)Conforming Amendments 
(1)IndexingSection 315(c) of such Act (2 U.S.C. 441a(c)) is amended by striking (a)(3), each place it appears in paragraphs (1)(B)(i), (1)(C), and (2)(B)(ii). 
(2)Increase in limits for Senate candidates facing wealthy opponentsSection 315(i)(1)(C) of such Act (2 U.S.C. 441a(i)(1)(C)) is amended— 
(A)by amending clause (i) to read as follows: 
 
(i)2 times the threshold amount, but not over 4 times that amount, the increased limit shall be 3 times the applicable limit;; 
(B)by amending clause (ii) to read as follows: 
 
(ii)4 times the threshold amount, but not over 10 times that amount, the increased limit shall be 6 times the applicable limit; and; and 
(C)in clause (iii)— 
(i)by adding and at the end of subclause (I), 
(ii)by striking subclause (II), and 
(iii)by redesignating subclause (III) as subclause (II). 
(3)Increase in limits for House candidates facing wealthy opponentsSection 315A(a)(1) of such Act (2 U.S.C. 441a–1(a)(1)) is amended— 
(A)by adding and at the end of subparagraph (A); 
(B)by striking subparagraph (B); and 
(C)by redesignating subparagraph (C) as subparagraph (B). 
3.Repeal of Limit on Amount of Party Expenditures on Behalf of Candidates in General Elections 
(a)Repeal of LimitSection 315(d) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441a(d)) is amended— 
(1)in paragraph (1)— 
(A)by striking (1) Notwithstanding and inserting Notwithstanding, 
(B)by striking expenditures or limitations on and inserting amounts of expenditures or, and 
(C)by striking Federal office, subject to the limitations contained in paragraphs (2), (3), and (4) of this subsection and inserting Federal office in any amount; and 
(2)by striking paragraphs (2), (3), and (4). 
(b)Conforming Amendments 
(1)IndexingSection 315(c) of such Act (2 U.S.C. 441a(c)) is amended— 
(A)in paragraph (1)(B)(i), by striking (d),; and 
(B)in paragraph (2)(B)(i), by striking subsections (b) and (d) and inserting subsection (b). 
(2)Increase in limits for Senate candidates facing wealthy opponentsSection 315(i) of such Act (2 U.S.C. 441a(i)(1)) is amended— 
(A)in paragraph (1)(C), as amended by section 2(b)(2)(C), by amending clause (iii) to read as follows: 
 
(iii)10 times the threshold amount, the increased limit shall be 6 times the applicable limit.;  
(B)in paragraph (2)(A) in the matter preceding clause (i), by striking , and a party committee shall not make any expenditure,; 
(C)in paragraph (2)(A)(ii), by striking and party expenditures previously made; and 
(D)in paragraph (2)(B), by striking and a party shall not make any expenditure.  
(3)Increase in limits for House candidates facing wealthy opponentsSection 315A(a) of such Act (2 U.S.C. 441a—1(a)) is amended— 
(A)in paragraph (1), as amended by section 2(b)(3), by striking exceeds $350,000— and all that follows and inserting the following: exceeds $350,000, the limit under subsection (a)(1)(A) with respect to the candidate shall be tripled.; 
(B)in paragraph (3)(A) in the matter preceding clause (i), by striking , and a party committee shall not make any expenditure,; 
(C)in paragraph (3)(A)(ii), by striking and party expenditures previously made; and 
(D)in paragraph (3)(B), by striking and a party shall not make any expenditure. 
4.Increase in Contribution Limits for Political Committees 
(a)Contributions to Political CommitteesSection 315(a)(1)(C) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441a(a)(1)(C)) is amended by striking $5,000 and inserting $7,500. 
(b)Contributions Made by Multicandidate CommitteesSection 315(a)(2) of such Act (2 U.S.C. 441a(a)(2)) is amended— 
(1)in subparagraph (A), by striking $5,000 and inserting $7,500; 
(2)in subparagraph (B), by striking $15,000 and inserting $25,000; and 
(3)in subparagraph (C), by striking $5,000 and inserting $7,500.  
5.Indexing of all Contribution Limits 
(a)In GeneralSection 315(c)(1)(B) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441a(c)(1)(B)) is amended to read as follows: 
 
(B)Except as provided in subparagraph (C)— 
(i)in any calendar year after 2002— 
(I)a limitation established by subsection (a)(1)(A), (a)(1)(B), (b), or (h) shall be increased by the percent difference under subparagraph (A), 
(II)each amount so increased shall remain in effect for the calendar year, and 
(III)if any amount after the adjustment made under subclause (I) is not a multiple of $100, such amount shall be rounded to the nearest multiple of $100; and 
(ii)in any calendar year after 2006— 
(I)a limitation established by subsection (a)(1)(C), (a)(1)(D), or (a)(2) shall be increased by the percent difference under subparagraph (A), 
(II)each amount so increased shall remain in effect for the calendar year, and 
(III)if any amount after the adjustment made under subclause (I) is not a multiple of $100, such amount shall be rounded to the nearest multiple of $100.. 
(b)Period of IncreaseSection 315(c)(1)(C) of such Act (2 U.S.C. 441a(c)(1)(C)), as amended by section 2(b)(1), is amended by striking subsections (a)(1)(A), (a)(1)(B), and (h) and inserting subsections (a) and (h). 
(c)Determination of Base YearSection 315(c)(2)(B) of such Act (2 U.S.C. 441a(c)(2)(B)) is amended— 
(1)by striking and at the end of clause (i); 
(2)by striking the period at the end of clause (ii) and inserting ; and; and 
(3)by adding at the end the following new clause: 
 
(iii)for purposes of subsections (a)(1)(C), (a)(1)(D), and (a)(2), calendar year 2005.. 
6.Permitting Transfers Between Leadership Committees and National Party CommitteesSection 315(a)(4) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441a(a)(4)) is amended— 
(1)by striking (4) and inserting (4)(A); and 
(2)by adding at the end the following new subparagraph: 
 
(B)The limitations on contributions contained in paragraphs (1) and (2) do not apply to transfers between a leadership committee of an individual holding Federal office and political committees established and maintained by a national political party. For purposes of the previous sentence, the term leadership committee means, with respect to an individual holding Federal office, an unauthorized political committee which is associated with such individual but which is not affiliated with any authorized committee of such individual.. 
7.Increase in Threshold of Contributions and Expenditures Required For Determining Treatment as Political Committee 
(a)In GeneralSection 301(4)(A) of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(4)(A)) is amended by striking $1,000 each place it appears and inserting $10,000. 
(b)Local Political Party Committees 
(1)Contributions receivedSection 301(4)(C) of such Act (2 U.S.C. 431(4)(C)) is amended by striking $5,000 each place it appears and inserting $10,000. 
(2)Contributions or expenditures madeSection 301(4)(C) of such Act (2 U.S.C. 431(4)(C)) is amended by striking $1,000 each place it appears and inserting $10,000. 
8.Prohibiting Contributions and Donations to Section 527 Organizations by Foreign Nationals 
(a)In GeneralSection 319(a)(1) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441e(a)(1)) is amended— 
(1)by striking or at the end of subparagraph (B); 
(2)by redesignating subparagraph (C) as subparagraph (D); and 
(3)by inserting after subparagraph (B) the following new subparagraph: 
 
(C)a contribution or donation to an organization described in section 527 of the Internal Revenue Code of 1986; or. 
(b)Conforming Amendment Regarding Solicitation of FundsSection 319(a)(2) of such Act (2 U.S.C. 441e(a)(2)) is amended by striking (A) or (B) and inserting (A), (B), or (C). 
9.Requiring Section 527 Organizations to Submit Reports Under Federal Election Campaign Act of 1971Section 304(a) of the Federal Election Campaign Act of 1971 (2 U.S.C. 434(a)) is amended by adding at the end the following new paragraph: 
 
(13)(A)Except as provided in subparagraph (B), each organization described in section 527 of the Internal Revenue Code of 1986 shall submit a report under this section in the same manner, under the same terms and conditions, and at the same times applicable to a political committee which is not an authorized committee of a candidate or a national committee of a political party. 
(B)Subparagraph (A) does not apply to an organization described in section 527(j)(5)(B) of the Internal Revenue Code of 1986 (relating to a State or local committee of a political party or political committee of a State or local candidate).. 
10.Permitting Expenditures For Electioneering Communications by Certain Organizations 
(a)Permitting Organizations to Make Expenditures for Certain Targeted Electioneering CommunicationsSection 316(c) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441b(c)) is amended by striking paragraph (6). 
(b)Expanding Types of Organizations Eligible to Make Expenditures 
(1)In generalSection 316(c) of such Act (2 U.S.C. 441b(c)) is amended by striking section 501(c)(4) organization each place it appears in paragraphs (2), (3)(B), and (4)(A) (in the matter preceding clause (i)) and inserting section 501(c)(4), (5), or (6) organization. 
(2)DefinitionSection 316(c)(4)(A)(i) of such Act (2 U.S.C. 441b(c)(4)(A)(i)) is amended by striking section 501(c)(4) of the Internal Revenue Code of 1986 and inserting paragraph (4), (5), or (6) of section 501(c) of the Internal Revenue Code of 1986. 
(c)Clarification of Effect on Tax Treatment of ExpendituresSection 316(c)(5) of such Act (2 U.S.C. 441b(c)(5)) is amended by striking the period at the end and inserting the following: , or to affect the treatment under such Code of any expenditures described in section 527(e) of such Code which are made by a section 501(c)(4), (5), or (6) organization.. 
11.Expanding Ability of Corporations and Labor Organizations to Communicate With Members 
(a)Types of Communications PermittedSection 316(b)(4)(B) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441b(b)(4)(B)) is amended by striking only by mail addressed and inserting only by communications addressed or otherwise delivered. 
(b)Solicitations by Trade AssociationsSection 316(b)(4)(D) of such Act (2 U.S.C. 441b(b)(4)(D)) is amended by striking to the extent that and all that follows and inserting a period. 
12.Permitting State and Local Political Parties to Use Nonfederal Funds for Voter Registration and Sample Ballots 
(a)In GeneralSection 301(20) of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(20)) is amended— 
(1)in subparagraph (A), by striking clause (i) and redesignating clauses (ii) through (iv) as clauses (i) through (iii); and 
(2)in subparagraph (B)— 
(A)in clause (i), by striking subparagraph (A)(i) or (ii) and inserting subparagraph (A)(i);  
(B)by striking and at the end of clause (iii); 
(C)by striking the period at the end of clause (iv) and inserting a semicolon; and 
(D)by adding at the end the following new clauses: 
 
(v)voter registration activities; and 
(vi)the costs incurred with the preparation of a sample ballot for an election in which a candidate for Federal office and a candidate for State or local office appears on the ballot.. 
(b)Conforming Amendments 
(1)Section 304(f)(3)(B)(iv) of such Act (2 U.S.C. 434(f)(3)(B)(iv)) is amended by striking section 301(20)(A)(iii) and inserting section 301(20)(A)(ii). 
(2)Section 323 of such Act (2 U.S.C. 441i) is amended— 
(A)in subsection (b)(2)(A), by striking clause (i) or (ii) and inserting clause (i); 
(B)in subsection (e)(4), by striking clauses (i) and (ii) each place it appears in subparagraphs (A) and (B) and inserting clause (i); and 
(C)in subsection (f)(1), by striking section 301(20)(A)(iii) and inserting section 301(20)(A)(ii). 
13.Clarification of Authorization of Federal Candidates and Officeholders to Attend Fundraising Events For State or Local Political PartiesSection 323(e)(3) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441i(e)(3)) is amended by striking speak, and inserting speak without restriction or regulation,. 
14.Modification of Definition of Public Communication 
(a)In GeneralSection 301(22) of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(22)) is amended by adding at the end the following new sentence: Such term shall not include communications over the Internet.. 
(b)Effective DateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act. 
15.Treatment of Candidate Communications Containing Endorsement by Federal Candidate or Officeholder 
(a)In GeneralSection 315(a) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441a(a)) is amended by adding at the end the following new paragraph: 
 
(9)(A)For purposes of paragraph (7)(C), a disbursement for an electioneering communication which refers to a candidate for Federal office shall not be treated as a disbursement which is coordinated with such candidate solely on the ground that the communication contains a State or local endorsement or (in the case of a communication containing a State or local endorsement) that the candidate reviewed, approved, or otherwise participated in the preparation and dissemination of the communication. 
(B)In subparagraph (A), the term State or local endorsement means, with respect to a candidate for Federal office— 
(i)an endorsement by such candidate of a candidate for State or local office or of another candidate for Federal office; or 
(ii)a statement of the position of such candidate on a State or local ballot initiative or referendum.. 
(b)Conforming AmendmentSection 315(a)(7)(C)(ii) of such Act (2 U.S.C. 441a(a)(7)(C)(ii)) is amended by striking such disbursement and inserting subject to paragraph (9), such disbursement. 
(c)Effective DateThe amendments made by this section shall apply with respect to elections occurring on or after the date of the enactment of this Act. 
16.SeverabilityIf any provision of this Act or any amendment made by this Act, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this Act and the amendments made by this Act, and the application of the provisions and amendments to any person or circumstance, shall not be affected by the holding. 
17.Effective DateExcept as otherwise provided, the amendments made by this Act shall take effect January 1, 2006. 
 
 
June 22, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
